DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Action/Status of Claims
	Claims 46, 49-54, 56, 62, 65-67, 69-70, 73-81 are pending in this application. Claim 65 remains withdrawn. Claims 46, 49-54, 56, 62, 65-67, 69-70, 73-81 are being examined in this office action. 
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claims 46, 49-54, 56, 62, 66-67, 69-70, 73-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, applicant’s have amended the independent claims 46 and 66 to claim a composition which comprises a plurality of particles each particle consisting of a slurry of (a) biologically inert hydrophobic liquid comprising a perfluorocarbon and (b) a solid peroxide either in nanoparticle form e.g. the urea hydrogen peroxide of claim 46 or a solid peroxide or oxygen producing compound selected from the group listed in claim 66…and the individual particles of the plurality of particles are not microencapsulated. This is new matter because while the specification supports forming microcapsules of the claimed slurry composition comprising the solid peroxide source slurried in a hydrophobic liquid comprising a perfluorocarbon nowhere in the specification or claims as originally filed is there support for a plurality of particles wherein the particles consist of solid hydrogen peroxide slurried in the hydrophobic liquid, e.g. wherein the hydrophobic liquid surrounds the solid peroxide and this forms discrete particles because without the liquid being contained via a shell or microcapsule, etc. the liquid will flow into the other liquid thereby forming a dispersion/suspension of the solid peroxide in the hydrophobic liquid not a plurality of particles wherein each particle consists of applicant’s (a) and (b) as is instantly claimed. Applicants have pointed to pages 10-12 for support for these amendments. However, there is no support for a plurality of particles wherein the particles consist of a hydrophobic liquid surrounding/slurried with the solid peroxide wherein the liquid is not contained in some way via encapsulation/microencapsulation because without microencapsulation/encapsulation of the particles one cannot get discrete particles with a diameter as is claimed in claim 56 for instance as the liquid will flow between the particles and will form a dispersion/suspension especially since the drawings that applicant’s refer to in their support, e.g. Fig 2A discloses that 10 is the composition of the peroxide in the liquid and that the phase 30 which surrounds 10 is hydrophobic liquid. Thus, applicant’s drawing is incorrect as the hydrophobic liquid will mix together and form a dispersion/suspension not a composition comprising a plurality of particles (e.g. discrete particles with a diameter) as is instantly claimed.

Claims 46, 49-54, 56, 62, 66-67, 69-70, 73-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:
 	The invention provides compositions comprising a plurality of particles wherein each particle of the plurality of particles consisting of: urea hydrogen peroxide nanoparticles or solid hydrogen peroxide/solid peroxide sources slurried together with a biologically inert hydrophobic liquid comprising perfluorocarbon…and wherein the individual particles of the plurality of particles are not microencapsulated.

(2) The state of the prior art

 	The prior art teaches homogenous and heterogeneous compositions comprising hydrogen peroxide or hydrogen peroxide sources and which can be microencapsulated (See San (US20050281890 (from IDS), see entire document; [0006-0008]; [0030-0038]; [0042]; Claims).

(3) The relative skill of those in the art
	The relative skill of the those in the art is high.

(4) The predictability or unpredictability of the art
	 The unpredictability of forming a plurality of particles, wherein the particles consist of solid urea hydrogen peroxide nanoparticles or other solid peroxide sources slurried in hydrophobic liquids which comprise perfluorocarbons wherein the particles of the plurality of particles are not microencapsulated is very high because it is impossible to form particles which consist only of solid peroxide/slurried in a liquid wherein the liquid is not further confined e.g. by encapsulation because the liquid phases outside the solid peroxide will join together and form a dispersion/suspension because entropy increases with the liquid flowing together and as such thermodynamics favor the liquids having the solid particles of peroxides dispersed therein not remaining as discrete particles as thermodynamics favor the liquid to become more disordered (See Lower entropy of mixing and dilution section https://chem.libretexts.org/Bookshelves/General_Chemistry/Book%3A_Chem1_(Lower)/15%3A_Thermodynamics_of_Chemical_Equilibria/15.02%3A_Entropy_Rules, 2022). This is especially evident because the only time applicant’s mention particles it has to do with the nanoparticles of solid peroxides or microcapsules of the slurry composition of the hydrophobic liquid comprising perfluorocarbons and the solid hydrogen peroxide source wherein the microcapsules have a barrier on them (See figures; discussion of particles throughout specification). Nowhere in the specification is it supported or explained how applicants are forming particles that consisting only of a plurality of nanoparticles/particles of solid peroxide slurried in a hydrophobic perfluorocarbon containing liquid wherein the particles are not microencapsulated.

(5) The breadth of the claims
	The claims are not extremely broad, the issue is that the composition as claimed wherein a plurality of solid peroxide particles is present in hydrophobic liquid and forms discrete particles which are not encapsulated/microencapsulated cannot exist as claimed because there is nothing to prevent the liquid part of the plurality of particles from mixing with one another and therefore there are no discrete particles in the mixture only a dispersion/suspension of particles in a hydrophobic liquid phase especially since the specification does not support suspending these “particles” in anything other than the hydrophobic liquid that forms the slurry (see figure 2A-2B in which 10 is the composition claimed and 30 which is defined in the spec to be the hydrophobic liquid, or Fig. 1A-1B, in which 10 is again the composition claimed and 20 is permeable membrane or coating material) nor does the specification disclose how these plurality of particles which are not encapsulated/microencapsulated to contain the liquid phase of the particles are formed without it mixing with the other hydrophobic phase or other particles. 
 
(6) The amount of direction or guidance presented

	The specification discloses compositions comprising solid peroxide sources, e.g. urea hydrogen peroxide slurried with the claimed hydrophobic perfluorocarbon containing liquid. The specification provides no guidance, in the way written description or examples of the newly claimed limitation requiring that each particle of the plurality of particles consists of: urea hydrogen peroxide nanoparticles or solid hydrogen peroxide/solid peroxide sources slurried together with a biologically inert hydrophobic liquid comprising perfluorocarbon…and wherein the individual particles of the plurality of particles are not microencapsulated.  
As stated above, the state of the art in forming particles slurried/suspended in liquid wherein there is no microencapsulation and these “particles” are suspended in the hydrophobic phase is taught by Lower in the entropy of mixing and dilution section (https://chem.libretexts.org/Bookshelves/General_Chemistry/Book%3A_Chem1_(Lower)/15%3A_Thermodynamics_of_Chemical_Equilibria/15.02%3A_Entropy_Rules, 2022) which teaches that liquids which are not encapsulated have a tendency to interact with one another thereby increasing the entropy of the hydrophobic phase and will mix with one another to form a suspension/dispersion of the peroxide in the hydrophobic liquid. Thus, the claimed “plurality of particles which consist of: the solid peroxide particles/e.g. nanoparticles of UHP, slurried in a hydrophobic liquid containing perfluorocarbon which are not microencapsulated” will not/cannot exist as instantly claimed because the liquids will flow to one another, especially when the composition exists as taught by the specification within a matrix of hydrophobic liquid. 

 (7) The presence or absence of working examples
As stated above, the specification discloses microencapsulated formulations of a composition of solid hydrogen peroxide sources, e.g. nanoparticles of urea hydrogen peroxide or particles of a claimed solid hydrogen peroxide/peroxide source slurried in a hydrophobic liquid which contains perfluorocarbon solvents and compositions comprising the slurried solid peroxide source in the hydrophobic perfluorocarbon containing liquid wherein the particles of this composition can be formed via microencapsulation of the composition or the slurry can be used as is or with a water permeable membrane covering, etc.  However, there are no examples or disclosure in the specification or claims of the instantly claimed composition comprising a plurality of particles, wherein each particle of the plurality of particles consisting of a slurry of a biologically inert hydrophobic liquid comprising perfluorocarbon and solid peroxide or oxygen producing compound selected from…and wherein the individual particles of the plurality of particles are not microencapsulated.

 (8) The quantity of experimentation necessary
	
Since the specification does not disclose how, each particle of the plurality of particles consisting of a slurry of a biologically inert hydrophobic liquid comprising perfluorocarbon and solid peroxide or oxygen producing compound selected from…and wherein the individual particles of the plurality of particles are not microencapsulated are formed and are able to remain discrete particles in the presence of one another, especially since the specification only discloses examples such as Fig. 2A or 6 wherein in order to remain discrete particles the composition is microencapsulated with a polymer or contained within a water permeable barrier, it would require extensive experimentation to make the invention instantly claimed if not impossible because based on the claims as they are currently written the plurality of particles will coalesce and be a dispersion/suspension not a plurality of particles as is instantly claimed.

Written Description
Claims 46, 49-54, 56, 62, 65-67, 69-70, 73-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 46 broadly embraces a non-aqueous composition for oxygen or hydrogen peroxide delivery to a tissue of a human or animal, the composition comprising a plurality of particles, each particle of the plurality of particles consisting of: urea hydrogen peroxide nanoparticles slurried together with a biologically inert hydrophobic liquid comprising perfluorocarbon wherein the hydrophobic liquid is arranged in each particle of the plurality of particles such that water or aqueous fluid must diffuse through the hydrophobic liquid to access and react with the UHP…and wherein the individual particles of the plurality of particles are not microencapsulated.
Claim 66 broadly embraces a non-aqueous composition capable of releasing oxygen or hydrogen peroxide upon reaction with water or an aqueous fluid comprising a plurality of particles, each particle of the plurality of particles consisting of a slurry of a biologically inert hydrophobic liquid comprising perfluorocarbon and solid peroxide or oxygen producing compound selected from…and wherein the individual particles of the plurality of particles are not microencapsulated.
The specification discloses examples wherein the slurried composition of solid hydrogen peroxide/solid UHP nanoparticles/solid peroxide source and the hydrophobic non-aqueous liquid comprises a perfluorocarbon is microencapsulated to form particles/microparticles or is a slurry (10) which is contained within hydrophobic liquid (30) which is all contained within a water permeable barrier layer (20) (See Fig 2A (wherein the composition 10 is contained within a/the hydrophobic liquid (30) all within a water permeable barrier (20)). The specification is silent however on the newly claimed composition comprising a plurality of particles, wherein each particle of the plurality of particles consisting of a slurry of a biologically inert hydrophobic liquid comprising perfluorocarbon and solid peroxide or oxygen producing compound selected from…and wherein the individual particles of the plurality of particles are not microencapsulated. The specification only discloses a dispersion/suspension of the claimed composition (labelled 10) in hydrophobic liquid (labelled 30) or microcapsules comprising the claimed slurry/dispersion/suspension composition.
However, the specification fails to disclose any examples of particles which consist of only the claimed perfluorocarbon surrounding solid peroxide/nanoparticles of UHP which are not encapsulated because if the particles are not in some way enclosed the particles do not remain as the plurality of particles having the claimed diameters (discrete particles) and instead the unencumbered liquid runs together and forms a dispersion/suspension not a plurality of particles consisting of perfluorocarbon liquid surrounding solid peroxide/nanoparticles of UHP as is now instantly claimed. Thus it is clear that Applicants' description of structure of the claimed plurality of particles which consist of only unencapsulated/non-microencapsulated liquid and solid peroxide/nanoparticles of UHP is based in large part on conjecture. 
As the specification fails to describe the structure of the claimed plurality of particles that are claimed and the specification only discloses examples of the slurried composition being dispersed in hydrophobic liquid and/or microencapsulated (See Fig. 2A and 6 for example), these examples do not provide support for the newly amended claims. 
Applicant' s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description of the newly claimed composition comprising a plurality of particles, each particle of the plurality of particles consisting of: urea hydrogen peroxide nanoparticles or solid hydrogen peroxide/solid peroxide sources slurried together with a biologically inert hydrophobic liquid comprising perfluorocarbon…and wherein the individual particles of the plurality of particles are not microencapsulated. Thus, Applicants have failed to demonstrate possession of the composition comprising a plurality of particles, each particle of the plurality of particles consisting of: urea hydrogen peroxide nanoparticles or solid hydrogen peroxide/solid peroxide sources slurried together with a biologically inert hydrophobic liquid comprising perfluorocarbon…and wherein the individual particles of the plurality of particles are not microencapsulated as is now instantly claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed structural features and examples of the hydrogen peroxide slurry containing compositions which are microencapsulated, do not constitute an adequate description to demonstrate possession of a composition wherein a plurality particles which consist of particles formed of solid peroxide/UHP nanoparticles slurried with a hydrophobic liquid comprising perfluorocarbons which is not microencapsulated, as claimed, because contrary to applicant’s claims these “particles” which consist of solid peroxide/UHP nanoparticles slurried with a hydrophobic liquid comprising perfluorocarbons which is not microencapsulated would not actually form particles/plurality of particles (e.g. discrete particles with a diameter as claimed) because the liquid would flow together from the particles and would form a dispersion/suspension containing the solid peroxide/UHP nanoparticles. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described any particles which consist of only solid peroxide/UHP nanoparticles slurried with a hydrophobic liquid comprising perfluorocarbons which is not microencapsulated. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for those specifically disclosed, e.g. (Fig 2A and 6), e.g. microencapsulated slurried compositions of the solid peroxide/UHP nanoparticles slurried with a hydrophobic liquid comprising perfluorocarbons or the composition itself placed within a permeable barrier or the composition itself as a slurry.
Therefore, an Artisan of ordinary skill would not recognize from the disclosure that Applicant was in possession of each particle of the plurality of particles consisting of: urea hydrogen peroxide nanoparticles or solid hydrogen peroxide/solid peroxide sources slurried together with a biologically inert hydrophobic liquid comprising perfluorocarbon…and wherein the individual particles of the plurality of particles are not microencapsulated as is now instantly claimed, at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied.

Response to Arguments/Remarks
	Applicants amendments to the claims, filed 02/03/22, have overcome the previous 112 rejections of record and the previous 103 rejections of record and these rejections have been withdrawn at this time. However, applicant’s amendments have prompted the new grounds of rejection under 112 (a) with respect to new matter, written description and enablement which are presented herein. 

Conclusion
	Claims 46, 49-54, 56, 62, 65-67, 69-70, 73-81 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616